      Case 2:19-cr-00898-DLR Document 119 Filed 08/19/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249)
     kevin.rapp@usdoj.gov
 4   Assistant U.S. Attorney
     Two Renaissance Square
 5   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
     Attorneys for Plaintiff
 7
 8                         IN THE UNITED STATES DISTRICT COURT

 9                               FOR THE DISTRICT OF ARIZONA

10   United States of America,
11                                                    No. CR-19-00898-PHX- DLR (DMF)
                            Plaintiff,
12           v.
                                                     GOVERNMENT’S MOTION FOR A
13                                                       PROTECTIVE ORDER
     David Allen Harbour,
14                          Defendant.
15
16                                   SUMMARY OF ARGUMENT
17          The United States of America, by and through the undersigned, respectfully moves
18   for a Protective Order regarding the disclosure of the government’s discovery includ ing
19   exhibit and witness lists. Despite alerting the defense to the government’s objection to the
20   dissemination and use of any documents provided pursuant to the scheduling order, the
21   defense filed the government’s witness and exhibit list in an unrelated civil case. Although
22   the documents were filed under seal, third parties have access to the documents, and the
23   government can no longer control the dissemination of these materials. Accordingly, the
24   government now seeks a protective order that limits the dissemination of governme nt
25   disclosures to third parties.
26                                       RELEVANT FACTS
27          On August 7, 2020, the government sent the defense a letter objecting to the
28   dissemination of government disclosures to third parties. (Ex. A). The letter requested that
      Case 2:19-cr-00898-DLR Document 119 Filed 08/19/20 Page 2 of 3



 1   the defense delay the disclosure of these items so that the government could seek a
 2   Protective Order from the Court. (Id.) Despite the government’s request, the defense filed
 3   the exhibit and witness list in an unrelated state civil case. The defense then responded
 4   that they filed these documents under seal and that these documents, in their view, were
 5   actually beneficial to the government’s case. (Ex. B). The government responded with
 6   why the government’s disclosure cannot be disseminated to third parties and why the filing
 7   under seal does not address the government’s concerns. (Ex. C). Now, the governme nt
 8   seeks a protective order for government disclosures going forward.
 9                                         ARGUMENT
10          In light of the defense’s position that government          disclosures (“Protected
11   Materials”) can be disseminated to third parties, the government specifically requests that
12   the Court order that defense counsel and his team be prohibited from duplicating the
13   government’s disclosures and distributing them to other persons, including the defendant.
14   Nothing in this motion is deemed to prevent defense counsel from sharing the informatio n
15   contained in the Protected Materials with his client. Rather, defense counsel should not
16   provide the defendant a copy of the materials.
17          Further, the government requests that defense counsel be required to provide a copy
18   of this Protective Order to members of the defense team, and obtain written consent from
19   members of the defense team of their acknowledgment to be bound by the terms and
20   conditions of this Protective Order, prior to providing the Protected Materials to members
21   of the defense team. The written consent need not be disclosed or produced to the United
22   States unless requested by the Assistant United States Attorney and ordered by the Court.
23   Upon completion of this case, defense counsel shall collect all copies of the Protected
24   Materials from the defense team and return them to the office of the United States Attorney,
25   or otherwise certify that the Protected Materials have been destroyed.
26          The Order should not limit employees of the United States Attorney’s Office for the
27   District of Arizona from copying and distributing the Protected Materials to members of
28   the United States Attorney’s Office, federal law enforcement agencies, or to the Court and


                                                -2 –
      Case 2:19-cr-00898-DLR Document 119 Filed 08/19/20 Page 3 of 3



 1   defense as necessary to comply with the government’s discovery obligations.
 2          By disclosing the Protected Materials with the defense, the government does not
 3   concede that the materials are admissible at any proceedings in this matter.
 4          In summary, due to the sensitive nature of the materials, the government respectfully
 5   requests that the court issue a Protective Order with regards to the Protected Materials.
 6          Respectfully submitted this 19th day of August, 2020.
 7                                              MICHAEL BAILEY
                                                United States Attorney
 8                                              District of Arizona
 9                                              s/ Kevin Rapp
                                                KEVIN M. RAPP
10                                              Assistant U.S. Attorney
11
12                                CERTIFICATE OF SERVICE
13          I hereby certify that on this same date, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
14   Notice of Electronic Filing to the following CM/ECF registrants:
15   Alan Baskin
     Baskin Richards PLC
16   2901 N. Central Avenue, Suite 1150
     Phoenix, Arizona 85012
17   415-494-8887
     Email: alan@baskinrichards.com
18
     Attorneys for defendant David Allen Harbour
19
20   s/ Joy Faraj
     U.S. Attorney’s Office
21
22
23
24
25
26
27
28



                                                 -3 –
